                  Case1:19-cv-03632-TJK
                  Case 1:19-cv-03632-TJK Document
                                         Document13
                                                  3 Filed
                                                    Filed12/06/19
                                                          12/17/19 Page
                                                                   Page21of
                                                                          of45


Civil Action No. 19-3632-TJK




                                                             Michael R. Pompeo, in his official capacity as Secretary of State
                                   12/06/2019




        I served Michael R. Pompeo in his official capacity by serving the United States (see below) and by mailing a copy of the
        summons and of the complaint by USPS certified mail to Mr. Pompeo on 12/06/2019. Please see the attached USPS receipt
        and delivery confirmation which show that the summons and complaint were delivered to Mr. Pompeo on 12/11/2019.




          12/17/2019


                                                             Helen Zhong, Administrative Coordinator and Paralegal



                                                                           475 Riverside Drive, Suite 302
                                                                           New York, NY 10115




I served the United States by (1) mailing a copy of the complaint and of all summonses by USPS certified mail to
the Attorney General of the United States on 12/06/2019 and (2) mailing a copy of the complaint and of all
summonses to the civil process clerk at the U.S. attorney’s office for the District of Columbia, by USPS certified
mail on 12/06/2019. Please see the attached USPS receipt and delivery confirmation which show that the
summonses and complaint were delivered on 12/11/2019.
Case 1:19-cv-03632-TJK Document 13 Filed 12/17/19 Page 2 of 5
USPS.com® - USPS Tracking®
                      CaseResults
                           1:19-cv-03632-TJK   Document 13https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tL...
                                                              Filed 12/17/19 Page 3 of 5



                                                                                                  Remove     %
                Tracking Number: 70182290000117376626

                Your item was delivered at 5:29 am on December 11, 2019 in
                WASHINGTON, DC 20530.




                 ✓ Delivered
                December 11, 2019 at 5:29 am
                Delivered
                WASHINGTON, DC 20530

                Get Updates   $




                                                                                              $
                   Text & Email Updates


                                                                                              $
                   Tracking History


                                                                                              $
                   Product Information



                                                 See Less    "




                                                                                                  Remove     %




2 of 4                                                                                                   12/17/19, 2:03 PM
USPS.com® - USPS Tracking®
                      CaseResults
                           1:19-cv-03632-TJK      Document 13https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tL...
                                                                 Filed 12/17/19 Page 4 of 5

                Tracking Number: 70182290000117376633

                Your item was delivered to an individual at the address at 12:14 pm on
                December 10, 2019 in WASHINGTON, DC 20528.




                 ✓ Delivered
                December 10, 2019 at 12:14 pm
                Delivered, Left with Individual
                WASHINGTON, DC 20528

                Get Updates   $


                                                   See More      $




                                                                                                     Remove     %
                Tracking Number: 70182290000117376602

                Your item was delivered at 5:50 am on December 11, 2019 in
                WASHINGTON, DC 20521.




                 ✓ Delivered
                December 11, 2019 at 5:50 am
                Delivered
                WASHINGTON, DC 20521

                Get Updates   $


                                                   See More      $




                                                                                                     Remove     %




3 of 4                                                                                                      12/17/19, 2:03 PM
USPS.com® - USPS Tracking®
                      CaseResults
                           1:19-cv-03632-TJK   Document 13https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tL...
                                                              Filed 12/17/19 Page 5 of 5

                Tracking Number: 70182290000117376596

                Your item was delivered at 5:29 am on December 11, 2019 in
                WASHINGTON, DC 20530.




                 ✓ Delivered
                December 11, 2019 at 5:29 am
                Delivered
                WASHINGTON, DC 20530

                Get Updates   $


                                                See More      $




                          Can’t find what you’re looking for?
                     Go to our FAQs section to find answers to your tracking questions.


                                                     FAQs




4 of 4                                                                                                   12/17/19, 2:03 PM
